internal_revenue_service number release date index number --------------------------------------------- ---------------------------- ------------------------ ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number ---------------------- refer reply to cc ita b05 plr-126949-13 date date dear ------------- in a letter dated ---------------------------- the taxpayer named above taxpayer requested a private_letter_ruling under revproc_2013_1 2013_1_cb_1 taxpayer a c_corporation requested an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_168 of the internal_revenue_code facts taxpayer is wholly owned by ---------------------------------- a tax-exempt_entity described in sec_501 of the code taxpayer is the general_partner of a -------------- limited_partnership ------------------------------------------------ partnership and owns ------ percent of partnership it represents that partnership was formed as a low-income_housing tax_credit partnership to acquire land construct a multifamily residential building property and rent individual units therein taxpayer further states that the rental units in the building were placed_in_service in ---------------------- as qualified low-income_housing units the partners of partnership cannot claim the low-income_housing tax_credit for certain expenditure under sec_42 if property is tax-exempt_use_property under sec_168 because taxpayer is wholly owned by a tax exempt entity it is a tax-exempt_controlled_entity within the meaning of sec_168 and a portion of property is tax-exempt_use_property under sec_168 taxpayer may elect not to be treated as a tax- exempt entity for purposes of sec_168 this election must comply with the requirements of sec_301_9100-7t of the temporary procedure and administration regulations under the partnership_agreement of partnership taxpayer was required to make the sec_168 election for taxable_year ------- taxable_year the year when property plr-126949-13 was placed_in_service taxpayer intended to make the sec_168 election for taxable_year taxpayer engaged certified public accountants to prepare its federal_income_tax return for taxable_year those accountants failed to include an election under sec_168 in taxpayer's timely filed federal_income_tax return for taxable_year subsequently taxpayer changed accounting firms only then did taxpayer and the certified public accountants at the new firm discover the prior accountants' failure to prepare and include the sec_168 election for taxable_year taxpayer seeks relief under sec_301_9100-1 and sec_301_9100-3 to make a late sec_168 election law and analysis sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to the tax-exempt entity's proportionate share of that property must be treated as tax-exempt_use_property tax-exempt_use_property is that portion of any tangible_property other than nonresidential_real_property leased to a tax-exempt_entity see sec_168 sec_168 provides that for purposes of sec_168 any tax-exempt_controlled_entity must be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_168 defines the term tax-exempt_controlled_entity as any corporation that is not a tax-exempt_entity and in which one or more tax-exempt entities own percent or more in value of the stock sec_301_9100-7t of the procedure and administration regulations requires elections under sec_168 to be made by the due_date of the tax_return including extensions for the first taxable_year for which the election is to be effective under sec_301_9100-1 and sec_301_9100-3 and b the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice plr-126949-13 the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the information submitted and the representations made we hold that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government the requirements of sec_301_9100-3 have been satisfied in this case accordingly taxpayer is granted an extension of time of days from the date of this letter_ruling to file an amended_return for taxable_year making the election under sec_168 taxpayer must attach the aforementioned election and the information set forth in sec_301_9100-7t to the amended_return taxpayer must attach a copy of this letter to the amended_return in addition pursuant to sec_301_9100-7t a copy of the election statement should be attached to the federal_income_tax return of each of the tax-exempt shareholders of taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referred to in this letter in particular we express no opinion as to whether taxpayer qualifies to make the election set forth in sec_168 we express no opinion as to whether any partners of partnership are entitled to the low-income_housing tax_credit under sec_42 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-126949-13 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
